—Appeal by the defendant from an order of the County Court, Orange County (DeRosa, J.), dated December 14, 2009, which, upon his consent, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the appeal is dismissed, without costs or disbursements; and it is further,
Ordered that counsel’s application to withdraw as counsel is dismissed as academic.
The appeal must be dismissed because no appeal lies from an order entered on consent of the appellant (see CPLR 5511; People v Welch, 30 AD3d 392 [2006]). Rivera, J.P., Covello, Eng, Leventhal and Austin, JJ., concur.